Citation Nr: 0101969	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  97-09 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 (West 1991) for chronic urinary tract infections claimed 
as due to medical treatment provided at a VA facility from 
February 1973 to July 1973.  

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 (West 1991) for a low back disorder claimed as due to 
medical treatment provided at a VA facility from February 
1973 to July 1973.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Veteran and L.R.

ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1996 and March 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  The veteran's case was 
remanded to the RO in November 1999 and is again before the 
Board for appellate review.

The Board issued a decision in this case in August 2000.  
However, the Board later vacated that decision in October 
2000.  The decision was vacated in order to allow for the 
veteran's representative, Paralyzed Veteran's of America 
(PVA), to submit additional written argument.  The additional 
argument was submitted in December 2000 and the case is now 
ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  There is no competent medical evidence of a nexus between 
the veteran's chronic urinary tract infections and any injury 
or disease incurred during his VA hospitalization from 
February 1973 to July 1973.

3.  No complex or controversial medical question has been 
presented in this case.

4.  There is no competent medical evidence of a nexus between 
the veteran's alleged low back disorder and any injury or 
disease incurred during his VA hospitalization from February 
1973 to July 1973.  


CONCLUSIONS OF LAW

1.  The criteria for the award of compensation pursuant to 
38 U.S.C.A. § 1151 for chronic urinary tract infections due 
to medical treatment provided at a VA facility from February 
1973 to July 1973 have not been met. 38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.358 (1996).

2.  The criteria for the award of compensation pursuant to 
38 U.S.C.A. § 1151 for a low back disorder due to medical 
treatment provided at a VA facility from February 1973 to 
July 1973 have not been met.  38 U.S.C.A. § 1151 (West 1991 & 
Supp 2000); 38 C.F.R. § 3.358 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the standard for 
processing claims for VA benefits was changed, effective 
November 9, 2000, with the signing into law of the Veterans 
Claims Assistance Act of 2000 (VCAA) (to be codified at 
Chapter 51 of United States Code), Public Law 106-475.  The 
VCAA removed the requirement for a claimant to submit a well-
grounded claim.  The VCAA also passed into law the VA's duty 
to assist claimants in the development of their claims.  The 
provisions of the VCAA are applicable to this case.  The 
Board has reviewed the record and finds that all relevant 
evidence necessary for an equitable disposition of this claim 
has been obtained, and there is no further development needed 
to satisfy the duty to assist.  VCAA, § 3(a), (to be codified 
at 38 U.S.C. § 5103A).

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability or death, but also that the 
proximate cause of the disability or death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability or death was an event that was not 
reasonably foreseeable.  Those amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151, which were filed on or 
after October 1, 1997.  See VAOPGCPREC 40-97 (Dec. 31, 1997).  
For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  
See Brown v. Gardner, 513 U.S. 115 (1994). 

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b).

It is necessary to show that additional disability actually 
resulted from such disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation, alone, 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury 
suffered as a result of hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(1), (2).  
Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  38 C.F.R. 
§ 3.358(c)(3).

I.  Chronic Urinary Tract Infection

The veteran seeks entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for chronic urinary tract infections, 
which he claims were caused by injuries sustained during 
catheterizations performed while hospitalized at a VA medical 
facility from February 1973 to July 1973.  The veteran's 
claim for compensation was received by the RO in June 1996.  
Accordingly, the provisions of 38 U.S.C.A. § 1151 that were 
in effect prior to October 1, 1997, are for consideration in 
adjudicating the claim.

Factual Background

The veteran was injured in a motor vehicle accident (MVA) on 
January 10, 1973.  He was initially treated for his injuries 
at Firman Desloge Hospital (Firman) in St. Louis, Missouri.  
Hospital records from Firman, for the period from January 10, 
1973, to February 9, 1973, reflect that he was admitted with 
a diagnosis of auto accident victim with head and spinal cord 
injuries, traumatic quadriplegia and scalp lacerations.  A 
neurology consultation, dated January 16, 1973, reported that 
the veteran had a Foley catheter in place.  It was 
recommended that the veteran be transferred to the Jefferson 
Barracks VA medical center (VAMC) spinal cord service as soon 
as a bed became available.  It was also advised that the 
veteran undergo intermittent catheterization.  A neurosurgery 
discharge summary reported that the veteran's hospital course 
was uncomplicated except for a Pseudomonas urinary tract 
infection.  No improvement was noted in treating the 
infection.  

The veteran was then admitted to the Jefferson Barracks VAMC 
on February 9, 1973, and remained a patient until his 
discharge on July 16, 1973.  A history taken upon admission 
noted that the veteran had an indwelling catheter and had 
experienced infection with Pseudomonas since the accident.  
Nursing notes associated with this period of hospitalization 
reveal that he was undergoing intermittent catheterization as 
of February 10, 1973.  The notes reflect ongoing intermittent 
catheterizations during his period of treatment with 
recordation of his liquid intake and output over 8 and 24-
hour periods.  In late March, the veteran was noted to 
urinate some blood.  Two days later, during catheterization, 
the nurse recorded that there was some bleeding before the 
catheter had reached the bladder.  The veteran later 
complained of having some burning in his penis and it was 
painful after the catheterization.  Subsequent entries for 
that day also noted difficulty in performing catheterization 
with a small amount of bleeding.  A few days later, there was 
difficulty in inserting the catheter.  A blood clot was 
expelled later and a catheter inserted without difficulty.  
Dried blood was again noted around the catheter on March 30, 
1973.  An entry dated April 1, 1973, reported that there was 
some urine leakage along the side of the catheter.  The 
veteran's catheter was then left in place with emptying of 
the bladder accomplished by unclamping the catheter at timed 
intervals.  Nursing notes dated in early April 1973 were to 
the effect that the veteran unclamped the catheter himself 
when he felt the need to do so.  He was lectured concerning 
the purpose of the clamping.  Additional nursing notes dated 
later in the month reflect the opinion that the veteran was 
still unclamping the catheter without permission. 

An entry dated April 12, 1973, noted that the veteran 
complained of pain in his penis and bladder.  His Foley 
catheter was changed.  The head of the penis was noted to 
have some redness and swelling.  An entry dated April 12, 
1973, noted that the veteran was allowed to perform the 
irrigation of his catheter.  He then left on pass the next 
day for two days.  The daily entries are essentially 
uneventful for the next month and reflect that the veteran 
went on weekend passes as well as some daylong passes.  An 
entry dated May 29, 1973, noted that some resistance was 
encountered when catheterization was attempted.  When the 
catheter was removed a small amount of blood was noted.  A 
second attempt was successful with no problems.  A small 
blood clot appeared with the urine.  Entries dated in late 
June 1973 noted some instances of voiding around the 
catheter.  The veteran said that he was able to trigger 
himself to urinate and that caused the problem.  An entry 
dated July 10, 1973, noted that the veteran's spouse was 
present to observe catheterization.  

A review of doctor's progress notes for the same period 
reflect several entries regarding the veteran's genitourinary 
(GU) problems.  An entry dated March 2, 1973, reported no new 
medical problems and that the veteran was recovering from GU 
infection.  Another entry, dated March 27, 1973, reported 
that the veteran had experienced bleeding per urethra 
intermittently for the past week in association with probable 
spasm of external sphincter on attempts to pass catheter.  An 
entry dated March 28, 1973, noted that an examination 
revealed two separate false passages in the bulbous urethra 
from previous traumatic catheterizations.  The physician 
noted that there was some bleeding from the proximate false 
passage.  A true channel was negotiated with difficulty under 
direct vision.  There was no bladder or prostatic 
obstruction.  A cystogram was interpreted to show reflux on 
the right and questionable on the left.  There was some 
voiding around the catheter.  The physician's impressions 
were severe spastic neurogenic bladder with reflux and 
ureteral false passages.  The physician added that either 
condition would contra-indicate further intermittent 
catheterization.  A follow-up entry, dated April 3, 1973, 
noted that, as long as the veteran had vesicourethral reflux, 
he was not a candidate for intermittent catheterization.  If 
the false passages healed and there was no further evidence 
of reflux, then intermittent catheterization could be 
resumed.  If not, a transurethral resection of the external 
sphincter was recommended to render the veteran permanently 
incontinent so that he could be managed by way of a condom 
catheter.  Another entry, dated April 18, 1973, noted that 
the veteran was doing well overall but that his Pseudomonas 
infection "will not treat."  The false passages were noted 
as "healed well" in an entry dated May 27, 1973, and 
intermittent catheterization was to resume.  However, an 
entry dated May 29, 1973, recorded that intermittent 
catheterization had opened up a false passage again and that 
a Foley catheter would have to be left in place with clamping 
every four hours.  Final entries, dated July 10, and 16, 
1973, respectively, noted that the Foley catheter was removed 
and the veteran was able to void on his own.  Also, the 
veteran's spouse had been taught how to insert a catheter to 
drain the veteran's bladder.

Finally, a hospital summary for the period noted that the 
veteran developed a false passage in association with 
intermittent catheterization as well as a urinary tract 
infection.  However, the infection was satisfactorily treated 
with antibiotics and the veteran was able to void on his own 
at the time of his discharge.

Associated with the claims file is a letter from O. W. 
Pflasterer, M. D., dated in January 1984.  Dr. Pflasterer 
reported that the veteran had been hospitalized with acute 
pyelonephritis in September 1975.  He also reported that the 
veteran had been treated for recurrent urinary tract 
infection (UTI) on approximately 17 occasions between October 
1975 and January 1984.  The last culture, taken in March 
1982, revealed a Pseudomonas organism.  Dr. Pflasterer opined 
that the veteran's recurrent UTIs were directly related to 
his neurogenic bladder, which he sustained in an accident, 
which caused him to be a paraplegic.  

The record reflects that the veteran received ongoing care 
for GU-related problems.  Associated with the claims file are 
VA treatment and hospitalization records for the period from 
August 1973 to August 1984.  A discharge summary from the 
VAMC in Memphis, Tennessee, for the period from August 1973 
to October 1973 reflects continued rehabilitation for the 
veteran's spinal injuries.  The summary also noted that the 
veteran developed an acute pyelonephritis that resulted in an 
external sphincterotomy being performed in September 1973.  
Pertinent discharge diagnosis was upper motor neuron 
paralysis of the bladder due to spinal cord injury.

A hospital summary from Jefferson Barracks, for the period 
from February 1974 to March 1974, reflected treatment related 
to the veteran's spinal condition.  No GU infection was noted 
during this hospitalization.  An outpatient entry dated in 
October 1976 reported that the veteran was able to feel 
bladder fullness and to empty his bladder voluntarily.  He 
also wore an external catheter.  An outpatient entry dated in 
August 1982 noted that he was doing well since his accident 
with the only problem being recurring UTIs.  He was admitted 
for an IVP study in August 1984.  He complained of having 3-4 
UTIs in the past year.  The IVP was interpreted to be grossly 
normal and the pertinent diagnosis was neurogenic bladder.  

The veteran submitted his original claim for compensation 
under 38 U.S.C.A. § 1151 in May 1984.  He alleged that he 
suffered his first UTI while at the Jefferson Barracks VAMC 
as a result of the false passages created during 
catheterizations.  He further alleged that all of his 
subsequent infections were the direct result of his treatment 
at the VAMC and that he should be compensated for his 
recurring infections.

The veteran submitted a statement in September 1984 wherein 
he repeated his assertions regarding the relationship between 
his treatment in 1973 and his problem with recurrent 
infections.  He stated that he was unable to maintain 
employment due to the frequency and severity of his 
infections.

The claim was originally denied in September 1984.  The 
veteran's frequent UTIs were attributed to his neurogenic 
bladder from his accident.  This finding was based on Dr. 
Pflasterer's January 1984 statement.

Associated with the claims file is a VA discharge summary 
reflecting treatment provided to the veteran at the John 
Cochran VAMC in September 1987.  The veteran was treated for 
recurrent UTI and evaluation for possible transurethral 
resection of the prostate (TURP) to relieve his prostatitis.  
The summary noted that the veteran had had a neurogenic 
bladder since his injury in 1973.  

The veteran underwent TURP surgery at the John Cochran VAMC 
in January 1989.  The operative report noted a history of 
chronic prostatitis that was unresponsive to treatment.  The 
report did not relate the need for the TURP to any incident 
of care provided by VA to the veteran in 1973.

The veteran testified at a hearing at the RO in June 1997.  
The veteran testified as to his belief that unqualified and 
inadequately trained personnel performed catheterizations on 
him at Jefferson Barracks.  These same catheterizations 
caused several false passages and lead to him developing 
UTIs.  The veteran said that doctors had told him that the 
false passages were the cause of his UTIs but he could not 
remember their names.  (Transcript p. 4).  The veteran 
further testified that a doctor finally determined that the 
reason he had so many UTIs was that his prostate was 
infected.  Once he had surgery on his prostate, his rate of 
infection decreased.  The veteran requested time to obtain 
statements to support his allegation.  

The veteran submitted a statement from Dr. Pflasterer in July 
1997.  Dr. Pflasterer said that the veteran sustained a 
spinal injury in January 1973, which resulted in paraplegia 
and neurogenic bladder.  He noted that the veteran had 
required frequent treatment for cystitis and pyelonephritis 
since that time.  He noted that the interval between UTIs had 
decreased since the veteran's TURP surgery in 1989.

The veteran submitted a statement in support of his claim in 
October 1998.  Essentially he repeated his allegations 
regarding the lack of care provided to him in 1973 and that 
the creation of false passages in his urethra had lead to his 
years of chronic UTIs.  

The veteran was afforded a VA GU examination in November 
1998.  The veteran's past medical history was related.  The 
veteran said that he now experienced UTIs about once a year 
or year and one-half that were treated with oral antibiotics.  
The veteran then underwent a flexible cystoscopy examination 
in December 1998.  In an a December 1998 addendum to the 
examination report, the examiner noted the veteran's history 
of injury and treatment in 1973 to include his intermittent 
catheterization and the creation of false passages from his 
catheterizations.  The examiner noted that the December 1998 
cystoscopy showed no evidence of urethral narrowing.  The 
bulbar urethra had a normal caliber.  The conclusions were 
that the veteran's urethra was traumatized in the bulb by 
false passage of a Foley catheter in March 1973; the false 
passage healed well by conservative measures and no stricture 
or long-term damage to the urethra resulted as confirmed by 
December 1998 cystoscopy; and, the veteran's history of years 
of chronic UTIs/prostatitis was not the result of traumatic 
catheterization that occurred during the period from February 
to July 1973.

Finally, the veteran testified at a videoconference hearing 
in June 2000.  The veteran's testimony was essentially 
cumulative of prior statements and testimony regarding his 
belief that his treatment from VA in 1973 lead to his chronic 
UTIs and prostatitis.  His friend provided corroborating 
testimony regarding the impact the UTIs had had on the 
veteran's life.  

Analysis

The veteran has made assertions that his treatment at 
Jefferson Barracks lead to his development of chronic UTIs 
that resulted in TURP surgery in 1989.  He has claimed that 
he did not suffer from any infections prior to the creation 
of false passages in March 1973.  However, the records from 
Firman clearly show that the veteran was experiencing a 
continual Pseudomonas UTI during his month of treatment at 
that facility.  The admitting history from Jefferson Barracks 
also noted that the veteran was experiencing an ongoing UTI 
at the time of admission.  Clearly, the veteran experienced 
UTIs prior to his VA hospitalization in February 1973.

The VA nursing and doctor's progress notes reflect that the 
veteran did suffer from the creation of false passages as a 
result of attempted catheterizations.  However, the records 
also reveal that these passages healed well on their own.  
Subsequent VA records did not show any GU problems that were 
linked to the creation of the false passages.  

The statements from Dr. Pflasterer attribute the veteran's GU 
problems to a neurogenic bladder that was the direct result 
of the appellant's MVA.  The Board notes that the veteran was 
diagnosed with a neurogenic bladder on many occasions by VA 
physicians as well.  The Board finds it persuasive that Dr. 
Pflasterer submitted statements in support of the veteran's 
claims from 1984 to 1997 but never once said that the 
treatment received at Jefferson Barracks was the cause of the 
appellant's chronic UTIs and need for TURP surgery.  

The results of the VA examinations in November and December 
1998, along with the medical opinion provided do not support 
the veteran's contentions.  The cystoscopy did not 
demonstrate any permanent residual from the creation of the 
false passages.  Further, the medical opinion stated that the 
veteran's years of chronic infection were not the result of 
the false passages incurred in 1973. 

In reviewing the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The veteran has failed to submit any objective medical 
evidence to support his contentions.  The veteran testified 
in June 1997 that doctors had told him that the false 
passages caused his years of UTIs; however, he could not 
remember any of their names and has not produced any 
statements to support that contention.  "[T]he connection 
between what a physician said and the layman's account of 
what he purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Further, the 
veteran's own lay statements are not sufficient to establish 
his claim.  He is competent to offer evidence regarding his 
symptoms.  However, there is no indication that the veteran 
has any medical background that would make him qualified to 
provide an opinion on the issue of etiology or causation of 
his UTIs/prostatitis.  Where, as here, a medical opinion is 
required to diagnose the condition and to provide a nexus to 
service (or VA treatment), only a qualified individual can 
provide that evidence.  As a layperson, the veteran is not 
qualified to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board notes that, with respect to this issue, the 
veteran's representative has requested an independent medical 
expert opinion.  The Board may secure an independent medical 
expert opinion when, in its judgment, such an opinion is 
warranted by the medical complexity or controversy involved 
in an appeal.  38 U.S.C.A. §§ 5109(a), 7109(a) (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 20.901(d) (2000).  In this case, as 
there are no conflicting medical opinions of record, the 
Board finds no medical complexity or controversy that would 
warrant an independent medical expert opinion.

In summary, the veteran's claim for compensation under 
38 U.S.C.A. § 1151 has been adjudicated under the standard in 
existence prior to October 1, 1997.  The veteran has alleged 
that he suffered additional disability as a result of 
treatment provided by VA in 1973, namely the creation of 
false passages in his urethra during catheterizations caused 
him to suffer years of UTIs/prostatitis.  The evidence of 
record does not support the veteran's contentions that he 
suffered any permanent injury/disability as a result of his 
treatment in 1973.  Accordingly, his claim for compensation 
under 38 U.S.C.A. § 1151 must be denied.

II.  Low Back Disorder

The veteran is also seeking entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for a low back disorder 
that he alleges is the result of negligent treatment by a VA 
physician in 1973.  The veteran submitted his claim for this 
issue in October 1998.  Accordingly, it will be adjudicated 
under the statutory and regulatory changes effective after 
October 1, 1997.  

In essence, the veteran claims that he suffered an injury to 
his lower back at the time of his accident in January 1973.  
He contends that this injury consisted of a fractured 
veterbra at the T10 level.  He further contends that this 
injury was left untreated during his initial period of 
hospitalization at Firman by a VA physician, Dr. H., that 
also worked at Firman.  The veteran maintains that, had his 
T10 fracture been treated within 72 hours, he would have had 
the full use of his lower extremities.  Therefore, the lack 
of treatment by Dr. H. is responsible for the veteran's 
paraplegia.  The veteran has also alleged that he should not 
have been transferred to Jefferson Barracks in February 1973 
because it was not a certified spinal unit.

Factual Background

The records previously cited show that the veteran was 
initially treated at Firman for approximately one month 
before his transfer to Jefferson Barracks.  The records from 
Firman contain only one reference to Dr. H. and that is by 
mention in a neurology consultation report dated in January 
1973 which recommended transfer to the spinal cord service at 
Jefferson Barracks as soon as a bed became available.  The 
Firman records do not show that Dr. H. was the primary care 
physician in charge of the veteran's treatment at any time.  
Nor do the records reflect that any suggested modes of 
treatment were to be cleared through Dr. H.  Finally, the 
records do not reflect that Dr. H. was employed at Firman as 
an agent of VA in January 1973.

The veteran was afforded extensive x-rays upon his admission 
to Firman on January 10th.  A review of the multiple x-ray 
reports for that day shows that the thoracic (dorsal) spine 
was negative for any signs of fracture.  Moreover, no 
paraspinal hematoma was noted.

The treatment records from Jefferson Barracks, for the period 
from February 1973 to July 1973 reflect that x-rays of the 
thoracic and lumbar spines were interpreted as negative for 
evidence of fracture or dislocation.  Subsequent VA treatment 
records reflect that the veteran told a VA physician in 
October 1976 that x-rays in January 1974 showed a fracture of 
the T10 vertebral body.  However, a review of the VA 
discharge summary for the period from February to March 1974 
does not support the veteran's allegation.  There is no 
indication of a finding of a T10 fracture.  Further, the 
hospital summary from the veteran's rehabilitation at the 
Memphis VAMC from August to October 1973 did not indicate any 
type of thoracic/lumbar spine problem or any findings of a 
fracture involving either the thoracic or lumbar spine.  
Finally, there is no indication that the veteran attempted to 
identify a source for the x-ray record so that it could be 
obtained and associated with the claims file.

The several VA hospitalizations in the 1980's did not reflect 
any assertion by the veteran that his status as an incomplete 
quadriplegic or paraplegic was the result of a failure to 
treat a thoracic/lumbar spine fracture in 1973.  Nor did any 
of the hospital summaries, or outpatient records, reflect any 
findings to support the veteran's contentions.  Further, Dr. 
Pflasterer has offered no opinion to either show a definite 
diagnosis of a fracture of the thoracic/lumbar spine or that 
any problem associated with the thoracic/lumbar spine is 
attributable to a lack of treatment by VA.  The medical 
records do not show any other cause for the condition of the 
veteran's lower extremities other than his cervical injury.

The veteran offered no testimony on this issue at his June 
1997 hearing.  However, he testified in June 2000 that he 
constantly complained of a backache at the time of his 
admission to Firman.  He said Dr. H. kept telling him that he 
should not be able to feel anything because of the cervical 
spine injury.  He said that he was a quadriplegic at the time 
of his transfer to Jefferson Barracks.  He said that the VAMC 
was not a certified spinal cord clinic at that time and was 
not certified until December 1975.  He said he had been told 
that he should have been sent straight to the certified 
spinal clinic in Memphis rather than Jefferson Barracks.  He 
further asserted that his care at Jefferson Barracks was 
inappropriate because the personnel there were not properly 
trained.  He said that his injury to T10 was first discovered 
at VAMC Memphis and that is where he was told about how he 
needed to be treated within the first 72 hours to properly 
treat the T10 injury.  When the veteran was questioned about 
why he was not treated for this injury at Firman, he said 
that he did not know.  

Analysis

In reviewing the evidence in regard to this issue, there is 
no competent evidence to support the veteran's several 
allegations.  First, he has not provided any objective 
evidence of a lower back injury, to include the 
thoracic/lumbar spine, at the time of his January 1973 
accident.  The immediate, and contemporary, treatment records 
from Firman do not support his contentions.  Further, the 
several reports in those records, from physicians other than 
Dr. H., do not reflect any mention of a thoracic/lumbar spine 
problem that required further study, testing or treatment.

The VA records also do not support the veteran's contentions.  
The Jefferson Barracks records from 1973 contain x-ray 
reports that found no evidence of fracture or dislocation of 
the thoracic/lumbar spine.  The records from Memphis, where 
the veteran underwent additional rehabilitation, also failed 
to indicate any evidence of a thoracic/lumbar spine problem.  
The Memphis hospital summary made no reference to any such 
problem in the list of diagnoses.  Moreover, subsequent VA 
treatment records did not include any such finding or 
diagnosis.  A follow-up admission to Jefferson Barracks in 
February 1974 did not contain findings supportive of the 
veteran's allegations.

The Board has considered the veteran's statement to the VA 
physician in October 1976 that there was x-ray evidence of a 
T10 fracture from a January 1974 x-ray.  However the veteran 
has failed to produce any documentation of this evidence to 
support his contention.  The mere recording of medical 
history provided by a veteran and recorded by an examiner 
without additional enhancement or analysis is not competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  In addition, the Board finds that the Firman and VA 
records that existed prior to January 1974 and after to be 
more probative as to the true status of the veteran's spine.  

The veteran has not provided any evidence to support his 
theory that he would have the use of his legs if he had had 
surgery within 72 hours.  He testified that he was told this 
at VAMC Memphis but has not provided any supporting 
information to substantiate his contention.  See Robinette, 8 
Vet. App. at 77 (Lay person's account too attenuated and 
inherently unreliable to constitute medical evidence).  

The veteran has also maintained that Jefferson Barracks was 
not a certified spinal cord unit at the time of his 
admission.  However, he has failed to show that, even if 
true, his medical condition was worsened in any way.  His 
June 2000 testimony really only addressed the GU issue and 
the inability of staff personnel to properly catheterize him.  
He has not shown how the lack of a designation as a spinal 
cord unit lead to any lack of treatment or injury to him.

In regard to Dr. H., the veteran has not established that Dr. 
H. was a VA physician at the time of his admission to Firman 
in January 1973.  Even if Dr. H. was also employed by VA at 
that time, there is no evidence to show that he was acting on 
behalf of VA during the course of the veteran's 
hospitalization at Firman.  Moreover, even if the veteran's 
allegations of a fracture of the thoracic spine, and the 
concomitant need for surgery within 72 hours could be shown, 
there is no evidence to relate the failure to diagnose or 
treat to VA.  The veteran was not afforded VA treatment until 
February 9, 1973, approximately 30 days after his initial 
injury.  There is no rational basis to find VA responsible 
for an alleged lack of treatment that was required 
approximately three weeks before VA treatment was even 
provided.  

In summary, the veteran has failed to support his contentions 
with anything other than his own lay statements. As noted 
before, where a medical opinion is necessary to the case, 
only a qualified individual may provide such an opinion.  As 
a layperson, the veteran is not qualified to offer medical 
opinions.  Espiritu, 2 Vet. App. at 494.  The preponderance 
of the evidence is against the veteran's claim and it must be 
denied.

III.  Summary

The Board notes that the VCAA is applicable to this case.  
The veteran's representative alleged in their December 2000 
submission that the case should be remanded to fulfill the 
duty to assist under the VCAA.  However, the representative 
failed to provide any specifics as to what assistance was 
required.  Neither the veteran, nor his representative, has 
alleged that there are any missing medical records that could 
be obtained to support his claims.  Further, a medical 
opinion was obtained in regard to the veteran's GU claim and 
the Board finds that the opinion is sufficient to allow for 
adjudication of the claim.  Finally, the Board finds that 
there is no basis to remand for a medical examination/opinion 
in regard to the low back disorder as the veteran's 
contention essentially relates to treatment provided by a 
physician at a private hospital.  Also, the Board finds that 
the VA and private records in the claims file constitute the 
available evidence and are sufficient to permit a full and 
fair judgment in the case.  See VCAA, § 3(a).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting compensation benefits under 38 U.S.C.A. § 1151 
for either chronic urinary tract infections or a low back 
disorder due to VA medical treatment provided from February 
1973 to July 1973.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-
58 (1990); VCAA, § 4, (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.102 (2000).



ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for chronic 
urinary tract infections due to medical treatment provided at 
a VA facility from February 1973 to July 1973 is denied.

Compensation pursuant to 38 U.S.C.A. § 1151 for a low back 
disorder due to medical treatment provided at a VA facility 
from February 1973 to July 1973 is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

